 

Exhibit 10.1

NOTE AMENDMENT AGREEMENT

THIS NOTE AMENDMENT AGREEMENT (this “Agreement”), dated April 19, 2016,  is made
by and among DALEA PARTNERS, LP, an Oklahoma limited partnership (“Dalea
Partners”), TRANSATLANTIC PETROLEUM LTD., an exempted company incorporated with
limited liability under the laws of Bermuda (the “Company”) , and N. MALONE
MITCHELL, 3RD (“Mitchell”).

RECITALS

WHEREAS, the Company issued 13% Convertible Notes pursuant to an Indenture,
dated February 20, 2015, between the Company, as Issuer, and U.S. National Bank
Association, as Trustee (the “Indenture”), and Dalea Partners holds $2,050,000
principal amount of such notes (the “Dalea Convertible Notes”);

WHEREAS, in accordance with the terms of the Indenture, Dalea Partners may
convert the Dalea Convertible Notes into common stock of the Company;

WHEREAS, Dalea Partners will execute and deliver a First Amended and Restated
Promissory Note (the “Amended Note”), dated April 19, 2016 (the “Closing Date”),
in favor of the Company, in the principal sum of 7,964,053.21, which Amended
Note will amend and restate that certain Promissory Note, dated June 13, 2012,
made by Dalea Partners in favor of the Company in the principal amount of
$11,500,000 (the “Original Note”);

WHEREAS, in connection with the amendment of the Original Note pursuant to the
Amended Note, Dalea Partners, the Company and Mitchell will enter into a Pledge
Agreement whereby Dalea Partners will pledge the Dalea Convertible Notes as
security for the performance of Dalea Partners obligations under the Amended
Note (the “Pledge Agreement”); and

WHEREAS, in connection with the amendment of the Original Note pursuant to the
Amended Note, Mitchell will agree to reaffirm that certain Guaranty, dated June
13, 2012, whereby Mitchell guaranteed the performance by Dalea Partners of its
obligations under the Original Note, in order that Mitchell will guarantee the
performance by Dalea Partners of its obligations under the Amended Note (the
“Reaffirmed Guarantee”);

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows, effective
as of the date first above written.

1.Amended Note.  On or before the Closing Date, Dalea Partners and the Company
shall execute and deliver to the Company the Amended Note in substantially the
form of Exhibit A attached hereto, including the Reaffirmed Guarantee that shall
be executed by Mitchell.

2.Pledge Agreement.  On or before the Closing Date, Dalea Partners, the Company
and Mitchell shall execute and deliver the Pledge Agreement in substantially the
form of Exhibit B hereto.

1

--------------------------------------------------------------------------------

 

3.Additional Security Instruments.  In accordance with the Pledge Agreement, as
and when requested by the Company, Dalea Partners shall execute an irrevocable
instruction to the Paying Agent (as defined in the Indenture) instructing the
Paying Agent to pay to the Company, rather than Dalea Partners, any interest
otherwise payable to Dalea Partners under the Dalea Convertible Notes in
accordance with the terms of the Pledge Agreement. Further, in accordance with
the terms of the Pledge Agreement, if any Dalea Convertible Notes are exchanged,
converted or redeemed as permitted under the Pledge Agreement, Dalea Partners
shall execute an amended irrevocable instruction to the Paying Agent to pay to
the Company, rather than Dalea Partners, any cash payable to Dalea Partners upon
such exchange, conversion or redemption and any interest or dividends otherwise
payable to Dalea Partners under the terms of any  securities of the Company
received by Dalea Partners as a result of such exchange, conversion or
redemption.  Such instructions are referred to herein, collectively, as the
“Instructions”. 

The Company agrees to apply all payments received from the Paying Agent pursuant
to the Instructions against the outstanding principal of, and any accrued and
unpaid interest due on, the Amended Note in accordance with the terms of the
Pledge Agreement.

4.VIL Account.  In order to reduce the outstanding principal balance of the
Original Note, as reflected in the Amended Note, on or before the Closing Date
Dalea Partners and Mitchell shall cause a certain account payable of a former
subsidiary of the Company, TransAtlantic Albania Ltd., in the amount of
$3,535,946.79, which account was subject to an indemnity obligation of the
Company, to be transferred and assigned to the Company.  Dalea Partners and the
Company will enter into an Assignment of such account in substantially the form
of Exhibit C  attached hereto.  Such Assignment, together with the Amended Note,
the Reaffirmed Guarantee, the Pledge Agreement and the Instructions are
sometimes referred to herein, collectively, as the “Transaction Documents”.

5.Further Assurances.  On or after the Closing Date, Dalea Partners and Mitchell
will take all appropriate actions (including, without limitation, obtaining any
consents of third parties) and execute (or cause to be executed) all documents,
instruments or conveyances of any kind that the Company, in its reasonable
discretion, determines are necessary or appropriate in order to carry out any of
the provisions hereof or of the Transaction Documents.

6.Miscellaneous.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same document.

This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

[Remainder of page intentionally left blank - signature pages follow]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the undersigned have duly executed this Agreement on the date
first written above.

 

 

DALEA PARTNERS, LP

 

 

 

 

 

 

 

By:

Dalea Management, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ N. Malone Mitchell, 3rd

 

 

N. Malone Mitchell, 3rd, as Manager

 

 

 

 

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

 

 

 

By:

/s/ Chad D. Burkhardt

 

Name:

Chad D. Burkhardt

 

Title:

Vice President

 

 

 

 

 

 

/s/ N. Malone Mitchell, 3rd

 

 

N. Malone Mitchell, 3rd

 

3